AURIGA LABORATORIES, INC. SENIOR SECURED CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT This Senior Secured Convertible Promissory Note Purchase Agreement (the “Agreement”) is made as of the 9th day of June, 2008, by and between Auriga Laboratories, Inc., aDelawarecorporation (the “Company”), and Prospector Capital Partners II, LLC, a Delaware limited liability company (the “Purchaser”). RECITALS The Company desires to issue and sell, and the Purchaser desires to purchase a senior securedconvertiblepromissory note in substantially the form attached hereto as Exhibit B (the “First Note”). The Purchaser shall also have the right to purchase from the Company two additional senior secured convertible promissory notes in substantially the form of the First Note (the “Second Note” and “Third Note”, respectively, and collectively with the First Note, the “Notes”) in the principal amount set forth opposite Purchaser’s name on ExhibitA. The Notes and any securities issuable upon conversion of the Notes are collectively referred to herein as the “Securities.”Any capitalized term not defined herein shall have the meaning ascribed to it in the Notes, the Security Agreement, dated February 13, 2008, by and between the Company and Purchaser and amended pursuant to Amendment No. 1 to the Security Agreement (the “Security Agreement Amendment”) the Royalty Participation Agreement, dated as the date hereof, by and between the Company and Purchaser (the “Royalty Agreement” and together with the Security Agreement Amendment, the “Ancillary Agreements”).This Agreement and the Ancillary Agreements shall be referred to collectively as the “Transaction Documents”.In connection with entering into this Agreement, the parties also wish to cancel the Senior Secured Promissory Note, dated
